DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-16 are objected to because of the following informalities:  claims contain references to figures throughout, for example Claim 1 line 1 “An apparatus (100), referring to the apparatus labeled 100 in Fig. 1. Claims are to be complete in themselves, and reference to a specific figure or table is permitted only in exceptional circumstances. MPEP 2173.05(s). As such, reference to figures throughout the claims, for example in Claim 1 “apparatus (100)”, “determine (102)” and “transmit (110)”, should be removed.  Appropriate correction is required.
Claims 1-16 are objected to because of the following informalities:  the claims contain shorthand notation that negatively impacts readability. For example, in Claim 1 line 6, “communication paths (cp#1, cp#2)” is claimed so that cp#1 can be used interchangeably for a first communication path. This is reiterated as “communication paths (cp#1, cp#2)” and in line 7 and line 14 of Claim 1. As the indicated shorthand is not actually used to reduce claim language to a more readable form, its inclusion negatively impacts readability for no benefit. As such, Examiner recommends removing all references to shorthand notation in the claims, for example “communication paths (cp#1, cp#2)” and “endpoint (EP-A; EP-B)”, in order to improve readability without impacting the scope of the claims. Appropriate correction is required.
Claims 7 and 15 are objected to because of the following informalities:  it is unclear whether the ‘or’ in line 7 applies to the “determine and/or receive” step. For clarity, Applicant should add the word ‘and’ at the end of line 5 in order to make it clear that the “determine and/or receive” step must occur. Alternatively, the comma before “or” in line 7 should be a semicolon to clarify that the “determine and/or receive” step is also included in the “or” statement. Appropriate correction is required.
If Applicant has any questions about the objections indicated here, please call to get further clarification. You can contact me during regular business hours at (571) 272-8599.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kolding (US 20190379597 A1), hereafter K1, in view of Mansfield (US 20190319835 A1), hereafter M1.
Regarding Claim 1, K1 discloses the below limitation:	at least one processor, at least one memory including computer program code, and at least one communication module, the at least one memory and computer program code configured, with the at least one processor, and the at least one communication module (K1 Par 62 embodiments may be implemented by one or more processors executing software stored on a non-transitory computer readable medium; Fig 3 transmitter 350), to cause the apparatus (100) at least to:	receive and/or determine (102) a plurality of condition information (ci#1, ci#2) characterizing communication paths (cp#1, cp#2) for communicating with at least one endpoint (EP-A; EP-B) (Par 13 selecting messages for redundant transmission … based on capacities of the plurality of paths),	receive and/or determine (104) an application information (ai) characterizing at least one communication property of an application (Par 13 selecting messages for redundant transmission … based on requirements for transmitting or receiving the messages, e.g. reliability or robustness, priorities, or service delay constraints);	determine (106) a replication decision (rd) in dependence on the plurality of condition information (ci#1, ci#2) and in dependence on the application information (ai) (Par 13 selecting messages for redundant transmission from a first endpoint over a plurality of paths to a second endpoint (or multiple second endpoints) based on requirements for transmitting or receiving the messages and based on capacities of the plurality of paths); and	transmit (110) a data packet (dp) associated with the application on one or a set of the different communication paths (cp#1, cp#2) in dependence on the replication decision (rd) (Par 13 messages are transmitted redundantly by duplicating the messages in packets that are scheduled for transmission over different paths).
K1 does not disclose the below limitation:	wherein the communication paths (cp#1, cp#2) differ at least in a respective radio channel (RCH#1, RCH#2);
In the same field of endeavor of managing communications in a network, M1 does disclose the below limitation:	wherein the communication paths (cp#1, cp#2) differ at least in a respective radio channel (RCH#1, RCH#2) (M1 Par 137 When redundant paths are available, the next re-transmission may try on a different path and different radio channel);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of K1 to include determining redundant paths on different radio channels as taught by M1.  The suggestion/motivation to do so would have been to improve reliability by ensuring that an error at a single radio channel does not negatively impact all redundant/replicated messages between two endpoints. The purpose of routing different traffic along different paths is to reduce the likelihood of encountering errors during transmission, such that a redundant message will be received even if another message encountered an error during transmission. Ensuring that the alternative paths are also on a different radio channel further reduces the likelihood of error. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, K1 and M1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	receive (210) context information (ci) characterizing an environment of the at least one endpoint (EP-A, EP-B) (K1 Par 29 packetization module receives a plurality of streams and a corresponding plurality of requirements (i.e. context information)); and	determine (106) the replication decision (rp) in dependence on the plurality of condition information (ci), in dependence on the application information (ai) and in dependence on the context information (conti) (Par 29 streams are transmitted redundantly by duplication or replication on paths selected based on received requirements).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include receiving context information of an environment, such as transmission requirements, as taught by K1.  The suggestion/motivation to do so would have been to prevent packet replication from having negative impacts on network performance by considering a context when making a replication decision. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, K1 and M1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	wherein the application information (ai) comprises a survival time that is permitted between the receipt, at an end point (EP-A; EP-B), of two subsequent data packets (dp) associated with the application (K1 Par 14 packetization module initiates a "critical stream" timer in response to receiving data),	trigger (220) the determination of the replication decision (rp) in dependence on the survival time (Par 14 amount of redundancy is determined to minimize a number of paths that are used to transmit messages that arrive within the timer duration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include using a timer to ensure that packets get to the intended destination in a timely manner as taught by K1.  The suggestion/motivation to do so would have been to prevent errors caused when the two selected paths have differences in travel times. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, K1 and M1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	determine or receive (230) an error (3) associated with the transmitted data packet (dp) (K1 Par 19 vehicle 111 (i.e. endpoint) may experience packet loss or radio link failure);	determine (236) a further replication decision (rp) for the transmitted data packet (dp) in dependence on the plurality of condition information (ci#1, ci#2) and in dependence on the application information (ai) upon determining or receiving the error (e) associated with the transmitted data packet (d) (Par 21 one or more interfaces can be selected for conveying messages based on measured channel qualities and support redundant transmission of mission critical messages using multipath techniques); and	re-transmit (240) the data packet (dp) on one or a plurality of the different communication paths (cp#1, cp#2) in dependence on the further replication decision (rpf) (Par 13 messages are transmitted redundantly by duplicating the messages in packets that are scheduled for transmission over different paths).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include detecting an error, for example radio link failure, and then re-transmit messages based on a replication decision as taught by K1.  The suggestion/motivation to do so would have been to determine whether there is an error and respond dynamically in order to increase the likelihood of successful packet delivery. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, K1 and M1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	determine and/or receive (102), for at least a part of the plurality the communication paths (cp#1, cp#2), a probability of a successful communication of the data packet (dp) via the respective communication path (cp#1, cp#2) (K1 Par 31 a service level agreement can be used to establish priorities for one or more of the paths);	select one of the plurality of communication paths (cp#1, cp#2) which provides the determined probability above a threshold (Par 31 packetization module 305 can choose a subset of the available paths based on the capacities 345 of the set of available paths that satisfy requirements 330 for transmission), or 	select a set of the plurality of communication paths (cp#1, cp#2) which provide a determined probability below the threshold (same as above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include determining a probability of success, for example via service level agreements, and then select one or more paths that comply with the SLA as taught by K1.  The suggestion/motivation to do so would have been to increase the chance of successful packet delivery by selecting paths that comply with an associated SLA. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, K1 and M1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	transmit the information characterizing the configuration of the radio channel (RCH#1, RCH#2) (K1 Par 21 interfaces can be selected for conveying messages based on measured channel qualities).
K1 does not disclose the below limitation:	determine information characterizing a configuration of a radio channel (RCH#1, RCH#2) associated with one of the endpoints (EP-A, EP-B) in dependence on the application information (ai) and in dependence on the plurality of condition information (ci#1, ci#2); 
In the same field of endeavor of managing communications in a network, M1 does disclose the below limitation:	determine information characterizing a configuration of a radio channel (RCH#1, RCH#2) associated with one of the endpoints (EP-A, EP-B) in dependence on the application information (ai) and in dependence on the plurality of condition information (ci#1, ci#2) (M1 Par 40 discloses receiving parameters from a device associated with a configuration and determining that the configuration is working as intended); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to operate an apparatus to include receiving parameters associated with a radio channel as taught by M1 and further to include selecting an interface to transmit messages according to the configuration of the channel as taught by K1.  The suggestion/motivation to do so would have that performing path selection according to channel characteristics increases possibility of successful transmission. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, K1 discloses the below limitation:	receiving and/or determining (102) a plurality of condition information (ci#1, ci#2) characterizing communication paths (cp#1, cp#2) for communicating with at least one endpoint (EP-A; EP-B) (K1 Par 13 selecting messages for redundant transmission … based on capacities of the plurality of paths),	receiving and/or determining (104) an application information (ai) characterizing at least one communication property of an application (Par 13 selecting messages for redundant transmission … based on requirements for transmitting or receiving the messages, e.g. reliability or robustness, priorities, or service delay constraints);	determining (106) a replication decision (rd) in dependence on the plurality of condition information (ci#1, ci#2) and in dependence on the application information (ai) (Par 13 selecting messages for redundant transmission from a first endpoint over a plurality of paths to a second endpoint (or multiple second endpoints) based on requirements for transmitting or receiving the messages and based on capacities of the plurality of paths); and	transmitting (110) a data packet (dp) associated with the application on one or a set of the different communication paths (cp#1, cp#2) in dependence on the replication decision (rd) (Par 13 messages are transmitted redundantly by duplicating the messages in packets that are scheduled for transmission over different paths).
K1 does not disclose the below limitation:	wherein the communication paths (cp#1, cp#2) differ at least in a respective radio channel (RCH#1, RCH#2);
In the same field of endeavor of managing communications in a network, M1 does disclose the below limitation:	wherein the communication paths (cp#1, cp#2) differ at least in a respective radio channel (RCH#1, RCH#2) (M1 Par 137 When redundant paths are available, the next re-transmission may try on a different path and different radio channel);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include determining redundant paths on different radio channels as taught by M1.  The suggestion/motivation to do so would have been to improve reliability by ensuring that an error at a single radio channel does not negatively impact all redundant/replicated messages between two endpoints. The purpose of routing different traffic along different paths is to reduce the likelihood of encountering errors during transmission, such that a redundant message will be received even if another message encountered an error during transmission. Ensuring that the alternative paths are also on a different radio channel further reduces the likelihood of error. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, K1 and M1 disclose the limitations of Claim 9.
K1 further discloses the below limitation:	receiving (210) context information (ci) characterizing an environment of the at least one endpoint (EP-A, EP-B) (K1 Par 29 packetization module receives a plurality of streams and a corresponding plurality of requirements (i.e. context information)); and	determining (106) the replication decision (rp) in dependence on the plurality of condition information (ci), in dependence on the application information (ai) and in dependence on the context information (conti) (Par 29 streams are transmitted redundantly by duplication or replication on paths selected based on received requirements).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to operate an apparatus to include receiving context information of an environment, such as transmission requirements, as taught by K1.  The suggestion/motivation to do so would have been to prevent packet replication from having negative impacts on network performance by considering a context when making a replication decision. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, K1 and M1 disclose the limitations of Claim 9.
K1 further discloses the below limitation:	wherein the application information (ai) comprises a survival time that is permitted between the receipt, at an end point (EP-A; EP-B), of two subsequent data packets (dp) associated with the application (K1 Par 14 packetization module initiates a "critical stream" timer in response to receiving data),	wherein the method further comprises triggering (220) the determination of the replication decision (rp) in dependence on the survival time (Par 14 amount of redundancy is determined to minimize a number of paths that are used to transmit messages that arrive within the timer duration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to operate an apparatus to include using a timer to ensure that packets get to the intended destination in a timely manner as taught by K1.  The suggestion/motivation to do so would have been to prevent errors caused when the two selected paths have differences in travel times. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, K1 and M1 disclose the limitations of Claim 9.
K1 further discloses the below limitation:	determining or receiving (230) an error (3) associated with the transmitted data packet (dp) (K1 Par 19 vehicle 111 (i.e. endpoint) may experience packet loss or radio link failure);	determining (236) a further replication decision (rp) for the transmitted data packet (dp) in dependence on the plurality of condition information (ci#1, ci#2) and in dependence on the application information (ai) upon determining or receiving the error (e) associated with the transmitted data packet (d) (Par 21 one or more interfaces can be selected for conveying messages based on measured channel qualities and support redundant transmission of mission critical messages using multipath techniques); and	re-transmitting (240) the data packet (dp) on one or a plurality of the different communication paths (cp#1, cp#2) in dependence on the further replication decision (rpf) (Par 13 messages are transmitted redundantly by duplicating the messages in packets that are scheduled for transmission over different paths).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to operate an apparatus to include detecting an error, for example radio link failure, and then re-transmit messages based on a replication decision as taught by K1.  The suggestion/motivation to do so would have been to determine whether there is an error and respond dynamically in order to increase the likelihood of successful packet delivery. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, K1 and M1 disclose the limitations of Claim 9.
K1 further discloses the below limitation:	determining and/or receiving (102), for at least a part of the plurality the communication paths (cp#1, cp#2), a probability of a successful communication of the data packet (dp) via the respective communication path (cp#1, cp#2) (K1 Par 31 a service level agreement can be used to establish priorities for one or more of the paths);	selecting one of the plurality of communication paths (cp#1, cp#2) which provides the determined probability above a threshold (Par 31 packetization module 305 can choose a subset of the available paths based on the capacities 345 of the set of available paths that satisfy requirements 330 for transmission), or	selecting a set of the plurality of communication paths (cp#1, cp#2) which provide a determined probability below the threshold (same as above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to operate an apparatus to include determining a probability of success, for example via service level agreements, and then select one or more paths that comply with the SLA as taught by K1.  The suggestion/motivation to do so would have been to increase the chance of successful packet delivery by selecting paths that comply with an associated SLA. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, K1 and M1 disclose the limitations of Claim 9.
K1 further discloses the below limitation:	transmitting the information characterizing the configuration of the radio channel (RCH#1, RCH#2) (K1 Par 21 interfaces can be selected for conveying messages based on measured channel qualities).
K1 does not disclose the below limitation:	determining information characterizing a configuration of a radio channel (RCH#1, RCH#2) associated with one of the endpoints (EP-A, EP-B) in dependence on the application information (ai) and in dependence on the plurality of condition information (ci#l, ci#2);
In the same field of endeavor of managing communications in a network, M1 does disclose the below limitation:	determining information characterizing a configuration of a radio channel (RCH#1, RCH#2) associated with one of the endpoints (EP-A, EP-B) in dependence on the application information (ai) and in dependence on the plurality of condition information (ci#l, ci#2) (M1 Par 40 discloses receiving parameters from a device associated with a configuration and determining that the configuration is working as intended);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to operate an apparatus to include receiving parameters associated with a radio channel as taught by M1 and further to include selecting an interface to transmit messages according to the configuration of the channel as taught by K1.  The suggestion/motivation to do so would have that performing path selection according to channel characteristics increases possibility of successful transmission. Therefore, it would have been obvious to combine K1 and M1 to obtain the invention, as specified in the instant claim.

Claim(s) 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of M1 and further in view of Opshaug (US 20210329586 A1), hereafter O1.
Regarding Claim 3, K1 and M1 disclose the limitations of Claim 2.
K1 and M1 do not disclose the below limitation:	receive (212) an area map (am);	receive (214) a spatial position (sp) associated with the endpoint (); and	determine (216) the context information (conti) in dependence on the spatial position (sp), in dependence on the further spatial position (spf) and in dependence on the area map (am).
In the same field of endeavor of managing communications in a network, O1 does disclose the below limitation:	receive (212) an area map (am) (O1 Par 83 discloses a data structure that divides coverage area of a serving cell into sub-areas and maps each sub-area to a set of cell identities (i.e. creates an area map));	receive (214) a spatial position (sp) associated with the endpoint () (Par 83 disclosed data structure further indicates the position of a target mobile device (i.e. endpoint) within the coverage sub-area); and	determine (216) the context information (conti) in dependence on the spatial position (sp), in dependence on the further spatial position (spf) and in dependence on the area map (am) (Par 83 sub-area map may be used to determine a likely position of a device and whether or not it is in a given coverage area (i.e. a context of the device)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include receiving information relating to device location and determining a context, for example a likely position at time of transmission, as taught by O1. The suggestion/motivation to do so would have been to increase reliability of transmission in a network with high mobility. Therefore, it would have been obvious to combine K1, M1 and O1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, K1, M1 and O1 disclose the limitations of Claim 3.
K1 and M1 do not disclose the below limitation:	receive (218) at least one further spatial position (spf) of further entities associated with the environment of the endpoint (EP-B); and	determine (216) the context information (conti) in dependence on the spatial position (sp), in dependence on the further spatial position (spf) and in dependence on the area map (am).
In the same field of endeavor of managing communications in a network, O1 does disclose the below limitation:	receive (218) at least one further spatial position (spf) of further entities associated with the environment of the endpoint (EP-B) (O1 Par 79 position data and cell identity data can be collected from the one or more mobile devices); and	determine (216) the context information (conti) in dependence on the spatial position (sp), in dependence on the further spatial position (spf) and in dependence on the area map (am) (Par 83 likely position of the target device is determined based on position data collected from the one or more mobile devices while being in the coverage sub area).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include determining a location and context of other entities in the network as taught by O1. The suggestion/motivation to do so would have been to predict potential congestion or signal blockages caused by nearby devices, which increases the value of redundant messaging. Therefore, it would have been obvious to combine K1, M1 and O1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, K1 and M1 disclose the limitations of Claim 10.
K1 and M1 do not disclose the below limitation:	receiving (212) an area map (am);	receiving (214) a spatial position (sp) associated with the endpoint (); and	determining (216) the context information (conti) in dependence on the spatial position (sp) and in dependence on an area map (am).
In the same field of endeavor of managing communications in a network, O1 does disclose the below limitation:	receiving (212) an area map (am) (O1 Par 83 discloses a data structure that divides coverage area of a serving cell into sub-areas and maps each sub-area to a set of cell identities (i.e. creates an area map));	receiving (214) a spatial position (sp) associated with the endpoint () (Par 83 disclosed data structure further indicates the position of a target mobile device (i.e. endpoint) within the coverage sub-area); and	determining (216) the context information (conti) in dependence on the spatial position (sp) and in dependence on an area map (am) (Par 83 sub-area map may be used to determine a likely position of a device and whether or not it is in a given coverage area (i.e. a context of the device)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of operating an apparatus to include receiving information relating to device location and determining a context, for example a likely position at time of transmission, as taught by O1. The suggestion/motivation to do so would have been to increase reliability of transmission in a network with high mobility. Therefore, it would have been obvious to combine K1, M1 and O1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, K1, M1 and O1 disclose the limitations of Claim 11.
K1 and M1 do not disclose the below limitation:	receiving (218) at least one further spatial position (spf) of further entities associated with the environment of the endpoint (EP-B); and	determining (216) the context information (conti) in dependence on the spatial position (sp), in dependence on the further spatial position (spf) and in dependence on the area map (am).
In the same field of endeavor of managing communications in a network, O1 does disclose the below limitation:	receiving (218) at least one further spatial position (spf) of further entities associated with the environment of the endpoint (EP-B) (O1 Par 79 position data and cell identity data can be collected from the one or more mobile devices); and	determining (216) the context information (conti) in dependence on the spatial position (sp), in dependence on the further spatial position (spf) and in dependence on the area map (am) (Par 83 likely position of the target device is determined based on position data collected from the one or more mobile devices while being in the coverage sub area).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of operating an apparatus to include determining a location and context of other entities in the network as taught by O1. The suggestion/motivation to do so would have been to predict potential congestion or signal blockages caused by nearby devices, which increases the value of redundant messaging. Therefore, it would have been obvious to combine K1, M1 and O1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412